EXHIBIT 10.2
AMENDMENT NO. 2
TO THE
AMENDED AND RESTATED ADVISORY AGREEMENT
     This amendment no. 2 to the amended and restated Advisory Agreement made
effective as of September 20, 2005, (the “Advisory Agreement”), between
CORNERSTONE CORE PROPERTIES REIT, INC., a Maryland corporation (the “Company”),
and CORNERSTONE REALTY ADVISORS, LLC, a California limited liability company
(the “Advisor”), is entered as of November 11, 2011 (the “Amendment”).
Capitalized terms used herein but not defined shall have the meaning set forth
in the Advisory Agreement.
     WHEREAS, upon the terms set forth in this Amendment, the Advisor has agreed
to amend and restate Section 9.(d) of the Advisory Agreement;
     WHEREAS, except as expressly set forth herein the terms of the Advisory
Agreement shall continue in full force and effect and shall not be deemed to
have otherwise been amended, modified, revised or altered;
     NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements contained herein, the parties hereto agree to amend the
Advisory Agreement as follows:
     Section 9.(d) is hereby amended and restated in its entirety as follows:
     9. Fees.
     ...
     “(d) Disposition Fees. If the Advisor or an Affiliate provides a
substantial amount of the services (as determined by a majority of the
Directors, including a majority of the Independent Directors) in connection with
the Sale of one or more Properties, the Advisor or such Affiliate shall receive
at closing a Disposition Fee equal to 1.0% of the sales price of such Property
or Properties. Any Disposition Fee payable under this section may be paid in
addition to real estate commissions paid to non-Affiliates, provided that the
total real estate commissions (including such Disposition Fee) paid to all
Persons by the Company for each Property shall not exceed an amount equal to the
lesser of (i) 6.0% of the aggregate Contract Sales Price of each Property or
(ii) the Competitive Real Estate Commission for each Property. The Company will
pay the Disposition Fees for a property at the time the property is sold.”
Signature Page Follows.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the date and year first written above.

                  CORNERSTONE CORE PROPERTIES REIT, INC.
 
           
 
  By:  
/s/ Terry G. Roussel
   

      Terry G. Roussel, Chief Executive Officer    
 
                CORNERSTONE REALTY ADVISORS, LLC
 
           
 
  By:  
/s/ Terry G. Roussel
   
 
      Terry G. Roussel, President    

 